Mellott,
dissenting: The conclusion reached by the majority seems to me to be erroneous. In the estate tax return filed by the petitioner, as executrix of her deceased husband’s estate, there was returned for taxation one-half of the community property, the whole of which apparently had a value of approximately a million and a half dollars. The opinion states it is the position of the petitioner that upon the death of her husband and her acceptance of the benefits under the will “she was divested of all rights in and to her one-half interest in the community estate except” a right which she describes as “a limited life estate.” This seems to be the holding of the majority, such conclusion being bottomed upon Rossetti v. Benevides, 195 S. W. 208, and Larrabee v. Porter, 166 S. W. 395, the former citing the latter as its principal authority.
Both of the cited cases were decided by Courts of Civil Appeals of the State of Texas and each involved a controversy between those, on the one hand, who would have been entitled to the property or property rights after the joint will had been probated following the death of the last survivor and those, on the other hand, who were claiming in violation of and contrary to the terms of the joint will. Thus in Rossetti v. Benevides, creditors of the wife, she being the last of the makers of a joint will to die, were relying upon a deed of *428trust given by her which, if effective, would have operated to nullify the agreement which she had made with her husband through the execution of the joint will. In Larrabee v. Porter, the husband was the last to die. He had joined with his first wife in the execution of a joint will devising their property to their children. Subsequently he married and, contrary to the terms of the joint will) made a new will devising all of his property to his second wife, hollowing his death, his second will was probated over the objections of the children, they urging that the first, or joint will, should again be probated. The probate court having ruled against them., they took an appeal to the court of general jurisdiction and also instituted an action to try the title to the real estate involved, for rents and for certain personal property. The cases were consolidated for trial. The court sustained the children’s contention that the first will should have been probated and entered judgment in their favor for the lands, rents, and personalty. The appellate court affirmed the judgment of the lower court.
I think the majority correctly interpret Larrabee v. Porter as holding that, after the death of one of the joint makers of a will and the acceptance by the other of the benefits conferred thereunder, the latter can not thereafter repudiate the covenant or compact to the detriment of the other beneficiaries. I do not agree, however, that under the facts of the instant case “the remainder interests of both Masterson and petitioner passed to the six children and became vested in them in fee in 1931.” As I interpret the facts and the law of Texas with reference to joint wills, petitioner remained the owner of an undivided one-half interest in the community property after the death of her husband. When, therefore, she relinquished to the children “all right, title and interest of any and every nature whatsoever which I have or claim * * * in and to an undivided one-half interest which represents my entire community interest in and to the community estate of myself and deceased husband * * ⅜”, I am of the opinion that she conveyed to them her undivided one-half interest in fee in the community property and should be taxed accordingly. We may not rely upon Rossetti v. Benevides and Larrabee v. Porter as authority to the contrary. Neither hold that the mere probating of the will after the death of one of the joint makers passes the interest of both and the Supreme Court of Texas has specifically ruled otherwise. Thus in Wyche v. Clapp, 43 Texas, 543, it is said:
* * * from the very nature of such an instrument [a joint will] it cannot operate or have effect as the joint or mutual will of the parties while one of them survives; for during such time, if it is a will jt is subject to revocation. It is, indeed, well established that agreements to mate mutual wills are valid. But the effect of such agreements is not to render wills made in pursuance of them irrevocable, though they may be enforced in equity against *429the estate of the defaulting party after his decease on the ground of an attaching equitable trust. * * * But when one of the parties to such an agreement is a married woman, it could have no binding force against her estate, it would seem, unless it was consummated in the manner prescribed by law for the execution of contracts by femes covert, or she had in some way bound or estopped herself from denying it after she became free from coverture. Be this, however, as it may, it has been held in no case which has come under our observation, and could not in sound principle be so held, as we think, that the mere execution of an instrument in the form of a joint will can be given by construction the effect of a contract or agreement to make mutual wills which will authorize a court of equity to fasten a .trust upon the estate of the defaulting party, much less to warrant its dealing with the survivor as a debtor previous to his death for ins half of a legacy so bequeathed.
An interesting discussion of the general subject of joint and mutual wills may be found in 69 C. J. 1295, et seq. It is there pointed out that a joint will is, in legal effect, the separate will of each of the persons executing it as makers. The text points out that it is sometimes said that a will executed in pursuance of an agreement for mutual wills is irrevocable, especially after the death of one of the parties to the agreement. It is stated, however, that “the true rule is that a mutual will, like every other will, is, as a testamentary instrument, in its essence and by its very nature, ambulatory and revocable throughout the lifetime of the testator, and that it can not be made irrevocable, even by the most express; covenant or terms, although, as a compact, it may be irrevocable, or enforceable notwithstanding its revocation as a will. So, no estate vests under the will of the surviving party to an agreement for mutual wills, on the ground of its irrevocability after the death of the first maker; all that vests, if anything, on the death of the first of the testators is a right of action to enforce the contract against the survivor.”
In the footnote it is pointed out that “it is the contract and not the will, that is irrevocable”, the contract being irrevocable because a court of equity, under its fraud and trust jurisdiction will decree specific performance.
In an opinion by the Court of Civil Appeals of Texas much more recent than the cases relied upon by the majority, i. e., Gorman v. Gause, 56 S. W. (2d) 855, it is said:
The joint and mutual will of John P. Gause and wife cannot be given effect as the joint and mutual will of the parties while one of the parties survives as it is subject to be revoked by the survivor.
In support of the above holding, Wyche v. Clapp, supra, is cited. See also Aniol v. Aniol, 127 Texas, 276, and cases cited. Law of Marital Nights in Texas, Speer, 3d Ed., § 322.
Petitioner’s designation in the instrument of gift or relinquishment to the children of the property conveyed as a “limited life estate” is, of course, not controlling. It is apparent from the instrument, *430and especially from the last paragraph thereof, that petitioner was relinquishing to the children her “entire community interest in and to the entire community estate of” herself and deceased husband and her “community one-half in the'joint estate formerly belonging to” her husband and herself. This was just as effective to vest in the children all of her undivided one-half interest in the community property as the probate of the will following her death would have been. By means of the instrument, property having a value of approximately three-fourths of a million dollars was transferred to the children. It will never be subjected to the estate tax. Shall it also be exempted from the gift tax. Cf. Sanford’s Estate v. Commissioner, 308 U. S. 39. Being of the opinion that it should not bo, I respectfully note my dissent.
Smith and HaiíeoN agree with this dissent.